Case 5:21-cv-00062-JPB Document 33-1 Filed 08/16/21 Page 1 of 10 PageID #: 168
4/9/2020   Case 5:21-cv-00062-JPB Xfinity
                                   Document         33-1 From
                                          Connect A Message FiledNational
                                                                   08/16/21        PageCorp_
                                                                          Auto Protection 2 ofPrintout
                                                                                                10 PageID #: 169




https://connect.xfinity.com/appsuite/v=7.10.0-29.20200324.081230/print.html?print_1586448070427                    2/2
Case 5:21-cv-00062-JPB Document 33-1 Filed 08/16/21 Page 3 of 10 PageID #: 170
Case 5:21-cv-00062-JPB Document 33-1 Filed 08/16/21 Page 4 of 10 PageID #: 171
Case 5:21-cv-00062-JPB Document 33-1 Filed 08/16/21 Page 5 of 10 PageID #: 172
Case 5:21-cv-00062-JPB Document 33-1 Filed 08/16/21 Page 6 of 10 PageID #: 173
Case 5:21-cv-00062-JPB Document 33-1 Filed 08/16/21 Page 7 of 10 PageID #: 174
Case 5:21-cv-00062-JPB Document 33-1 Filed 08/16/21 Page 8 of 10 PageID #: 175
Case 5:21-cv-00062-JPB Document 33-1 Filed 08/16/21 Page 9 of 10 PageID #: 176
Case 5:21-cv-00062-JPB Document 33-1 Filed 08/16/21 Page 10 of 10 PageID #: 177
